Judgment, Su*152preme Court, New York County (Bruce Allen, J.), rendered December 8, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to the minor inconsistencies in police testimony, were properly considered by the trier of facts and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). Concur— Nardelli, J.P., Saxe, Rosenberger, Friedman and Marlow, JJ.